Case 5:20-cv-00015-TBR-LLK Document 45 Filed 07/30/21 Page 1 of 6 PageID #: 263




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                            CIVIL ACTION NO. 5:20-CV-00015-TBR

DAVID GARDNER                                                                          PLAINTIFF

v.

BARRETT MAINTENANCE, INC.                                                            DEFENDANT

                             MEMORANDUM OPINION & ORDER

          This action is currently set to proceed to trial beginning Monday, August 2, 2021. Before

the Court is a motion in limine filed by Plaintiff David Gardner. [DN 26]. The initial deadlines for

the motion passed without a response from Defendant. In the Court’s Final Pretrial Conference

held on July 9, 2021, the Court requested a response and reply to the motion. [DN 37]. Defendant

filed a response, [DN 38], and Plaintiff filed a reply, [DN 40]. Accordingly, the motion is ripe for

adjudication. For the reasons stated below, the motion is DENIED.

     I.   Background

          Plaintiff David Gardner brought this action alleging three claims against Defendant Barrett

Maintenance, Inc. (“Barrett”) for failure to pay travel time in violation of the Fair Labor Standards

Act (Count I), retaliation in violation of the Fair Labor Standards Act (“FLSA”) (Count II), and

defamation (Count III). [DN 1 at 6-8]. In his pretrial brief, Gardner indicates that he has abandoned

his collective action allegations. [DN 21 at 1]. During the Court’s final pretrial conference with

the parties on July 9, 2021, Gardner also indicated that he abandoned his defamation claim. In

short, Gardner’s claims proceeding to trial are individual claims that Barrett did not appropriately

pay him for travel time while on the job and that he was improperly terminated in retaliation for

complaining about Barrett’s pay practices. [DN 22 at 7]; [DN 30 at 9-10].




                                                   1
Case 5:20-cv-00015-TBR-LLK Document 45 Filed 07/30/21 Page 2 of 6 PageID #: 264




        Gardner now moves the Court in limine to exclude reference to at-will employment. [DN

26]. Gardner anticipates that Defendant will argue that it was justified in terminating Gardner

because he was an at-will employee. Id. at 1. Gardner states that reference to at-will employment,

or the at-will employment doctrine, should be prohibited at trial, “because Defendant either failed

to present Mr. Gardner with an employee handbook such that he was not subject to its provisions

or the handbook constituted a contract because it lacks an at-will employment statement that

disclaims any contractual rights.” Id. Put differently, Gardner argues that at-will employment is

irrelevant, because he was not an at-will employee, and therefore, the defense should be prohibited

from referring to it.

        The Court understands Gardner’s account of the facts and intended argument on this matter

as follows. Even though Barrett cites improper timekeeping and insubordination as the reasons for

Gardner’s termination, he was actually terminated in retaliation for complaining about Barrett’s

practice of not compensating employees for certain time spent traveling to and from work sites.

Gardner anticipates that Barrett will argue in defense that Gardner was an at-will employee, so

Barrett was free to terminate him “without undertaking the lesser forms of discipline prescribed in

the progressive discipline policy contained in its employee handbook.” [DN 26 at 1]. Gardner will

argue that even if he did not personally receive a handbook or sign an acknowledgement regarding

the handbook, the handbook still applied to him and constituted an employment contract because

it did not disclaim contractual rights of employment, so Barrett’s failure to adhere to the

disciplinary policy outlined in its handbook when it terminated Gardner is evidence of retaliatory

termination. See [DN 26]; see also [DN 40].

        In short, as the Court understands, Gardner anticipates that Barrett will use the at-will

employment doctrine to defend against Gardner’s claim of retaliatory termination. Gardner wants



                                                2
Case 5:20-cv-00015-TBR-LLK Document 45 Filed 07/30/21 Page 3 of 6 PageID #: 265




the Court to rule decisively that Gardner was not an at-will employee, and thus, the defense should

be prohibited from referring to at-will employment during trial. Thus, the Court interprets

Gardner’s motion as being made on grounds of relevance. Moreover, the Court understands

Gardner to be arguing that at-will employment is irrelevant, because as a matter of law, Gardner

was not an at-will employee.

  I.   Standards

       Using the inherent authority to manage the course of trials before it, this Court may exclude

irrelevant, inadmissible, or prejudicial evidence through in limine rulings. See Luce v. United

States, 469 U.S. 38, 41 n.4 (1984) (citing Fed. R. Evid. 103(c)); Louzon v. Ford Motor Co., 718

F.3d 556, 561 (6th Cir. 2013). “Motions in limine typically involve matters which ought to be

excluded from the jury's consideration due to some possibility of prejudice or as a result of

previous rulings by the Court.” Harwood v. North American Bancard LLC, No. 18-cv-12567,

2020 WL 5105093, at *1 (E.D. Mich. Aug. 31, 2020) (quoting Provident Life & Acc. Ins. Co. v.

Adie, 176 F.R.D. 246, 250 (E.D. Mich. 1997)).

       Relevant evidence is admissible unless barred by the United States Constitution, a federal

statute, the Federal Rules of Evidence, or rules of the Supreme Court. Fed. R. Evid. 402. “Evidence

is relevant if: (a) it has any tendency to make a fact more or less probable than it would be without

the evidence; and (b) the fact is of consequence in determining the action.” Fed. R. Evid. 401.

“Irrelevant evidence is not admissible.” Fed. R. Evid. 402.

 II.   Discussion

       The parties appear to agree that Gardner’s employment status—whether at-will or pursuant

to a contract—is or may be relevant at trial. However, the parties disagree on whether Gardner was




                                                 3
Case 5:20-cv-00015-TBR-LLK Document 45 Filed 07/30/21 Page 4 of 6 PageID #: 266




an at-will employee. Gardner’s position is that because he was not an at-will employee as a matter

of law, the defense should be prohibited from referring to at-will employment altogether.

        Gardner and Barrett also agree that Barrett did not provide Gardner with a copy of its

employee handbook. [DN 26 at 2]; [DN 38 at 2]. Despite this, Gardner argues that an employment

contract was created by the handbook because Barrett distributed an employee handbook to its

other employees, and such distribution created an employment contract between Barrett and

Gardner, even if Gardner never actually received the handbook. [DN 40]. Furthermore, Gardner

argues that because Barrett provided the handbook to other employees, the handbook created a

unilateral contract between Barrett and Gardner, and Gardner accepted the contract by performing.

Id. at 1-2. Barrett argues that no employment contract was ever formed because Gardner never saw

or received the handbook. [DN 38 at 2-3]. Thus, the Court finds that the key question is whether

Barrett’s distribution of the handbook to other employees, but not to Gardner, was enough to create

an employment contract as between Barrett and Gardner.

        “To establish a breach of contract claim in Kentucky, Plaintiff[s] must demonstrate three

things: 1) existence of a contract; 2) breach of that contract; and 3) damages flowing from the

breach of contract.” Delamar v. Mogan, No. 4:13-CV-00047-JHM, 2015 WL 225404, at *5 (W.D.

Ky. Jan. 15, 2015) (citing Metro Louisville/Jefferson Cty. Gov't v. Abma, 326 S.W.3d 1, 8 (Ky. Ct.

App. 2009)). “Under Kentucky law, ‘[a]n implied contract is one neither oral nor written—but

rather, implied in fact, based on the parties' actions.’” Id. at *5 n.3 (quoting Furtula v. Univ. of Ky.,

438 S.W.3d 303, 308 n.6 (Ky. 2014)). An implied contract requires the agreement of the promisor

to be bound.

        [A] contract may be inferred wholly or partly from such conduct as justifies the

        promisee in understanding that the promisor intended to make a promise. To



                                                   4
Case 5:20-cv-00015-TBR-LLK Document 45 Filed 07/30/21 Page 5 of 6 PageID #: 267




       constitute such a contract there must, of course, be a mutual assent by the parties—

       a meeting of minds—and also an intentional manifestation of such assent. Such

       manifestation may consist wholly or partly of acts, other than written or spoken

       words.

Furtula, 438 S.W.3d at 308 (quoting Kellum v. Browning's Adm'r, 21 S.W.2d 459, 463 (Ky.

1929)). “The conduct of a party is not effective as a manifestation of his assent unless he intends

to engage in the conduct and knows or has reason to know that the other party may infer from his

conduct that he assents.” Id. at 309 (quoting Restatement (Second) of Contracts § 19(2) (Am. Law

Inst. 1981)). “[A] manifestation of willingness to enter into a bargain is not an offer if the person

to whom it is addressed knows or has reason to know that the person making it does not intend to

conclude a bargain until he has made a further manifestation of assent.” Id. (quoting Restatement

(Second) of Contracts § 26). “In other words, when the recipient of a statement is informed that

the maker of the statement does not intend to enter into a contract . . . the formation of a contract

will not be implied.” Id.

   Barrett concedes that its employees who do actually receive its handbook acknowledge as

much possess contractual rights because there is no disclaimer regarding at-will employment in

the handbook. [DN 38 at 1-2]. However, Barrett contends that Gardner had no contractual rights

since he, as he admits, never saw or acknowledged receipt of the handbook. Id. at 2-3. Gardner

relies primarily on Parts Depot, Inc. v. Beswinger, 170 S.W.3d 354, 362-63 (Ky. 2005) for the

proposition that Barrett did not need to provide its handbook directly to Gardner in order for an

employment contract to have been formed. [DN 40 at 2-3]. Gardner also argues that Barrett cannot

benefit from some provisions in its handbook and at the same time deny that its handbook applied

to Gardner. Id. at 3-4.



                                                 5
Case 5:20-cv-00015-TBR-LLK Document 45 Filed 07/30/21 Page 6 of 6 PageID #: 268




        The Court finds Gardner’s reliance on Parts Depot unconvincing. It is true that the

Supreme Court of Kentucky quoted the Supreme Court of Appeals of West Virginia for the

following statement:

        We conclude that a promise of job security contained in an employee handbook
        distributed by an employer to its employees constitutes an offer for a unilateral
        contract; and an employee's continuing to work, while under no obligation to do so,
        constitutes an acceptance and sufficient consideration to make the employer's
        promise binding and enforceable.

Parts Depot, 170 S.W.3d at 362-63 (quoting Cook v. Heck’s Inc., 342 S.E.2d 453, 459 (1986)).

However, it belies common sense to conclude that Gardner was party to an employment contract

which he admits he never saw or received, even if Barrett’s failure to provide the handbook was

an oversight. Put simply, there can be no meeting of the minds as to the terms of a contract about

which one party is unaware. Moreover, Gardner has not demonstrated an intent on the part of

Barrett to be bound by the full terms of its employee handbook as to him. Accordingly, the Court

concludes that there was no contract of employment. Gardner’s motion to exclude reference to at-

will employment will be denied.

 III.   Conclusion

    For the reasons stated above, Plaintiff David Gardner’s Motion in Limine to Exclude Reference

to At-Will Employment, [DN 26], is DENIED. IT IS SO ORDERED.




                                                                                July 30, 2021




 cc: counsel



                                                6
